Appellant was charged with being a delinquent child. The only question in the case, the evidence not being before us, is certified in a bill of exceptions by the judge, that is, that Odell Mills is a married woman, though under eighteen years of age. The contention is that a married woman can not be the subject of punishment or correction under the juvenile Act. The question presented by the record, in view of the recent decision by the majority of this court in Ex parte Bartee, can not be considered. It was there held that this statute did not create a criminal offense, and, therefore, a conviction or a trial and judgment under it, was not subject of appeal. It was further held that if the judgment was of such a nature as ought not to have been rendered, the only remedy was by writ of habeas corpus. *Page 130 
Under that holding we dismiss the appeal for want of jurisdiction in this court. This relegates the party to her remedy under habeas corpus. The writer desires to say that a married woman upon her marriage becomes of legal age and ceases to be a juvenile under the Act of the Legislature for the correction of children. Under the decision in the Bartee case the appeal herein must be dismissed, and it is accordingly so ordered.
Dismissed.